                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

ISAAC DANIELS,                          )
                                        )
                Plaintiff,              )
                                        )
      V.                                )   Civil Action No. 17-1335-CFC
                                        )   Court of Common Pleas of the State of
METROPOLITAN LIFE INSURANCE             )   Delaware in and for New Castle County
COMPANY, a/k/a Metlife Disability,      )   Civ.A.No. CPU4-17-003392
                                        )
                Defendant.              )


                                MEMORANDUM OPINION



Isaac Daniels, Middletown, Delaware; Pro Se Plaintiff.

David Phillip Primack, Esquire, and Randi F. Knepper, Esquire, McElroy, Deutsch,
Mulvaney & Carpenter, LLP, Wilmington, Delaware; Counsel for Defendant.




           .-
March» , 2019
Wilmington, Delaware
~ol,                 ~ciJudge:

              Defendant Metropolitan Life Insurance Company, a/k/a Metlife Disability
    11
(        Defendant") filed a notice of removal on September 21, 2017, of Daniels v. Metlife

Disability, Delaware State Court Case No. CPU4-17-003392, filed in the Court of

Common Pleas for the State of Delaware in and for New Castle County. (D.1. 1)

Plaintiff Isaac Daniels ("Plaintiff'), who appears prose, raises a claim pursuant to the

Employment Retirement Income and Security Act of 1974 ("ERISA"), as amended, 29

U.S.C. §§ 1001-1461. (Id.) Plaintiff seeks recovery of short-term disability ("STD")

benefits allegedly due him. (D.1. 1-1) Pending before the Court are the parties' cross-

motions for summary judgment. (D.1. 9, 13) The matters have been fully briefed.

I.            BACKGROUND

              The Complaint alleges that Defendant "simply denied" Plaintiffs disability claim

filed on May 16, 2017 by "gathering medical information which they claim did not

substantiate [his] disability." (D.I. 1-1 at 5) The Complaint alleges that Defendant

approved disability claims on four to five prior occasions requiring the same or less

medical information and taking less time to do so. (Id.) Plaintiff seeks disability in the

sum of $12,000. (Id.)

              A.     Plan Details

              Plaintiff, an associate loan and process analysis for Citi, Inc. ("Citi") was a

participant in the Citi Disability Plan (the "Plan"). (D.I. 3) He submitted a claim for

disability benefits for a disability alleged to have begun on May 16, 2017. (Id.) Under

the Plan, Defendant is Citi's disability claims administrator. (D.I. 11 at 279). "The

claims administrator has the discretion and authority to render benefit determinations in

                                                     1
a manner consistent with the terms and conditions of its respective plan, namely those

provisions of the Plan documents that apply to the participant and are administered by

that particular claims administrator." (Id. at 342) Defendant, "as the fiduciary, is

responsible for adjudicating claims for benefits under the Disability Plan and for deciding

any appeals of denied claims."      (Id. at 284)

        The Claims Administrator shall have the authority, in its discretion, to
        interpret the terms of the Disability Plan, to decide questions of eligibility for
        coverage or benefits under the Disability Plan, and to make any related
        findings of fact. All decisions made by the Claims Administrator shall be
        final and binding on participants and beneficiaries to the fullest extent
        permitted by law.

(Id.)

        The Plan provides that STD benefits are payable

        if you incur a total disability while actively at work. "Actively at work" means
        that you are regularly scheduled to work in the office or at home. You must
        be able to perform all of the activities of your job. A "total disability" is defined
        as a serious health condition, pregnancy, or injury that results in your inability
        to perform the essential duties of your regular occupation for more than seven
        consecutive calendar days. If you remain totally disabled and are unable to
        work on the eighth calendar day, STD benefits - if approved - will begin on
        the eighth day of disability and will be paid retroactive to the first day of
        disability.

        To qualify for STD benefits, you must be receiving appropriate care and
        treatment on a continuing basis from a licensed health care provider. You
        are not considered to have a disability if your illness, injury or pregnancy
        prevents you from commuting to and from work only. If you are able to
        perform essential duties of your job from home or elsewhere, and are
        unable to commute to work, this limitation does not constitute a disability for
        benefit purposes ....

 (0.1. 11 at 280).   "STD benefits are paid from the general assets of [Citi].       STD

 coverage is provided by Citigroup; no employee contributions are required." (Id. at

 341)



                                                   2
       If a claim is denied, a claimant has the right to appeal the decision. (Id. at

285) During the appeal, the claimant has the right to review any documents that

 have a bearing on the appeal, including the documents that establish and control the

 Disability Plan. (Id. at 285) In addition, any medical or vocational experts

consulted by the claims administrator will be identified and the claimant may also

 submit issues and comments the claimant believes might affect the outcome of the

 review.    (/d.) In the event the appeal is denied, the claimant has the right to bring a

 legal action under Section 502(a) of ERISA. (Id. at 286)

       B.      Factual and Medical History

       Plaintiff telephoned Defendant on May 16, 2017, told Defendant that he last

worked on May 15, 2017, and that he was disabled as the result of mental distress,

anxiety, and depression. (Id. at 834-37) On May 23, 2017, Defendant interviewed

Plaintiff who advised that his job responsibilities included processing loans and that his

primary treating physician was Dr. Zahid Aslam ("Dr. Aslam"). (Id. at 850) When

Plaintiff spoke with Defendant's representative on May 26, 2017, he was asked why he

was treating with an obstetrician, and Plaintiff responded that this physician had five to

six locations and will treat anyone. (Id. at 853)

       Plaintiff called Defendant on May 26, 2017, stated that he had taken 12 aspirin

and was unsure if he was safe. (Id. at 854) Plaintiff was told to "hold" but he

disconnected and subsequent calls went to voice mail. (Id.) At that point, Defendant

telephoned the police who told Defendant that an officer and an ambulance were being

sent to evaluate Plaintiff. (Id.) Plaintiff was taken to Christiana Care Health Services




                                              3
where he was examined. (Id. at 731) Plaintiff denied suicidal ideation and was

referred for a psychiatric evaluation upon release. (Id.)

       On May 30, 2017, Defendant advised Plaintiff that his claim was closed as of

May 16, 2017, because Plaintiff had failed to provide the required information in support

of his disability claim as previously requested. (D.I. 7 at 76; D.I. 11 at 726) Plaintiff

asked to appeal the claim and wrote "notes from medical will be sent." (D.I. 11 at 726)

The record reflects that Plaintiff sought his medical records from health care providers

(D.I. 11 at 862-866) and, thereafter, Defendant received records from Dr. Aslam (id. at

739-764), Christiana Care Health Services (D.I. 7 at 79-83; D.I. 11 at 727-738), and

Elizabeth Hollandsworth, LPCMH ("Hollandsworth") (D.1. 7 at 84-92; D.I. 11 at 709-720).

       On June 15, 2017, Defendant's psychiatric medical director reviewed the

records. (Id. at 872-873) The medical director noted that Plaintiff's mental status

examination findings were normal and there was no medical information regarding

anxiety and depression other than the medications Plaintiff was taking. The medical

director concluded that if Plaintiff's symptoms were genuine "they would warrant support

for impairments as well as indicate need for more intensive psychiatric treatment,

however this remains unclear." (Id. at 873)

       On June 20, 2017,_ Defendant denied Plaintiff's claim for STD benefits, stating:

       Your claim was reviewed in its entirety. There was no objective clinical
       evidence received to support that you were unable to function at work due
       to your psychiatric condition, or your reported symptoms reached the
       severity of a disability. The medical documentation did not indicate the
       severity, duration or frequency of psychiatric symptoms, or how such
       symptoms could lead to debilitating functional impairments or limitations
       that would have prevented you from functioning at work due to the mental
       nervous conditions. The medical information did not contain incapacitating
       clinical observations, severe mental status findings, or other explicit

                                             4
       evidence of psychiatric symptoms that are more reliably associated with
       impairment to support that you were unable to perform your job duties due
       to the psychiatric conditions.

(D.I. 7 at 77-78; D.I. 11 at 665-666)     Plaintiff was advised that he could appeal the

denial of his claim.    (D.I. 7 at 78; D.I. 11 at 666)

       In a June 20, 2017 e-mail to Defendant, Plaintiff questioned the validity of the

medical records submitted by his physicians, Dr. Keith Sokoloff, D.O., CIME ("Dr.

Sokoloff"), who was treating Plaintiff for anxiety and depression, and Dr. Aslam, and

asserted that the records were "incomplete and missing information." (Id. at 656) On

June 23, 2017, Defendant spoke with Plaintiff and explained to him the appeals

process.   (Id. at 885- 887).

       In a MetLife Behavioral Health Form, dated June 23, 2017, Dr. Sokoloff

diagnosed Plaintiff with "depressive disorder; major." (D.1. 7 at 92-95; D.I. 11 at 646-

648, 892) On June 27, 2017, counsel for Plaintiff advised that Defendant needed to

speak to two of Plaintiffs physicians -     Dr. Aslam and Dr. Sokoloff -   prior to making a

final decision on Plaintiffs case.    (Id. at 584) The letter went on to state that Dr.

Aslam was unavailable for questioning "because he is currently facing criminal charges,

and Dr. Sokoloff is non-responsive to Defendant's request for information, [and Plaintiff]

is very concerned that the unavailability of these doctors is going to negatively impact

his [] appeal." (Id.)

       Richard E. Jackson, M.D. ("Dr. Jackson"), who is board certified in psychiatry,

conducted an independent physician consultant review for Defendant.          (Id. at 495-503,

895)   Dr. Jackson telephoned Dr. Sokoloff's office on several occasions, but Dr.

Sokoloff did not return the phone calls.     (Id. at 498-499)   Dr. Jackson reviewed all

                                                5
medical records submitted and issued a report dated June 28, 2017. (Id. at 636-642)

He opined that the medical information did not support a functional limitation that would

preclude Plaintiff's ability to work full-time, because:

       The claimant's healthcare provider described relatively normal observed
       mental status during the period, other than the claimant's numerous self-
       reported mood changes and other symptoms. The presence of a
       persistent and severely debilitating psychiatric condition would usually be
       accompanied by more significant observable mental status or behavioral
       abnormality. However, there is no report of suicidal intent, threats, or plans
       or of homicidal ideation or aggressive behavior. There is no convincing
       reports of hallucinations, delusions, severely disorganized or bizarre
       speech, thought process, appearance or behavior. There is no observed
       or measured description of any impairment or attention, concentration,
       memory or cognitive dysfunction. There is no report of observed panic
       attacks, or signs of any other debilitating anxiety disorder. There is no
       observed description of neurovegetative signs of a severe depressed
       disorder or an inability to perform personal hygiene or food preparation, to
       manage his finances or medications or to safely transport himself to
       appointments, without assistance or supervision.

       The claimant's treatment, as described, is also not commensurate with that
       of a more severe and persistent debilitating psychiatric condition.
       Appropriate care of such a condition would usually include evaluation and
       treatment by a psychiatrist, as well as frequent, such as weekly,
       psychotherapy sessions or consideration of more intense levels of care.
       Despite multiple recommendations by his treating providers, there is no
       evidence that the claimant was ever under the regular care of a psychiatrist
       during the period. This also supports that his condition was considered to
       be stable, or of relatively low severity during this period.

(Id. at 641-642)

      . On June 30, 2017, Defendant forwarded Dr. Jackson's report to Plaintiffs

treatment providers for comment. (See e.g., id. at 617, 562) In addition, on June 30,

2017, Defendant asked Plaintiff to participate in an independent medical examination,

and Plaintiff responded that "he has nothing to hide." (Id. at 901-903). However, on




                                               6
July 6, 2017, Plaintiff informed Defendant that he would not attend an independent

medical examination. (Id. at 915-918)

       On June 30, 2017, Plaintiff submitted a June 14, 2017 medical note of Dr.

Sokoloff and a MetLife disability appeal request and asked that they be added to his

current appeal. (Id. at 594-596) On July 1, 2017, Plaintiff submitted his job

description to Defendant. (Id. at 610-611) On July 19, 2017, Hollandsworth

submitted additional office notes. (Id. at 510- 512) On July 12, 2017, Dr. Sokoloff

sent a letter in response to the physician consultant review report, stated that Plaintiff

reported a May 26, 2017 suicide attempt, disagreed with Dr. Jackson's opinion, and

opined that Plaintiff should be evaluated by a psychiatrist who actually sees and

examines him. (Id. at 533) Plaintiff, however, had refused to attend an independent

medical evaluation. (Id. at 427) Plaintiff submitted medical records from Union

Hospital for a July 13, 2017, emergency department visit for headaches, hypertension,

and chest pains. (Id. at 525-527)

       Dr. Jackson reviewed the additional medical records and, on July 19, 2017,

issued an addendum report. (Id. at 501-503) Dr. Jackson opined that the additional

medical records did not change his previous assessment of Plaintiff's functional

capacity, and stated:

       While the claimant clearly expressed anger over recent stressors and
       perceived grievances, the new information does not convincingly support
       presence of any severe psychiatric disorder which would be accompanied
       by significant functional impairments, restrictions, or limitations, as of
       5/16/2017, through the present. There continues to be no report of suicidal
       or homicidal ideation, actual or threatened self-injury or aggressive
       behavior. There is no report of hallucinations, delusions or other signs of
       psychosis. There is no detailed or measured description of any impairment
       of attention, concentration, memory or other cognitive ability. There is no

                                              7
       report of panic attacks, or signs of any other debilitating anxiety disorder.
       There is further description of non-work-related functional inabilities. There
       is no report of actual or recommended psychiatric treatment or any more
       intensive level of care. There is no report of observed adverse effects to
       prescribe medication. There is no record of ongoing evaluation of treatment
       by a psychiatrist.

(Id. at 503)

       On July 31, 2017, Defendant advised Plaintiff that the appeal review of the denial

of Plaintiffs claim for STD was complete.       (Id. at 423) Defendant's correspondence

referred to the applicable Plan language, Plaintiff's medical records and other

information considered, and noted that Plaintiff refused to attend an independent

medical examination. (Id. at 423-429) The letter stated:

       We acknowledge and consider your reports of your work related stress and
       depression. We have completed a review of our medical information in file
       and based on our review, which included your reported symptoms and your
       health care provider's opinions and recommendations as well as the
       assessments and opinions from the IPC [Independent Physician
       Consultant]. We have determined that the medical documentation
       contained in your file failed to provide clinical evidence to support
       psychiatric functional impairment that would have precluded you from
       performing your job duties as a loan processor, as of May 16, 2017. Based
       on our review, there was no evidence to support you were experiencing any
       incapacitating symptoms consistent with an inability to perform your job
       duties, such as evidence of psychiatric symptoms that are more reliably
       associated with impairment such as psychomotor abnormalities, mood
       !ability, difficulties with reality testing, activities of daily living, etc. As such,
       you do not meet the Plan's definition of disability as of May 16, 2017.
       Therefore, in accordance with the Plan's definition of total disability, we find
       on appeal review, the review decision to deny your claim for STD benefits
       was appropriate and remains in effect.

(Id. at 428) Plaintiff was advised of his right to bring a civil action which he did when

he filed his complaint in the Court of Common Pleas in and for New Castle County,

Delaware on August 23, 2017. (D.I. 1; D.I. 11 at 428)



                                                 8
II.     LEGAL STANDARDS

        A.     Summary Judgment

        Under Rule 56(a) of the Federal Rules of Civil Procedure, "[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law." The moving

party bears the burden of demonstrating the absence of a genuine issue of material

fact.   See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-

86 (1986). An assertion that a fact cannot be -    or, alternatively, is -   genuinely

disputed must be supported either by "citing to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials," or by "showing that the materials

cited do not establish the absence or presence of a genuine dispute, or that an adverse

party cannot produce admissible evidence to support the fact."      Fed. R. Civ. P.

56(c)(1 )(A) & (B).   If the moving party has carried its burden, the nonmovant must then

"come forward with specific facts showing that there is a genuine issue for trial."

Matsushita, 475 U.S. at 587 (internal quotation marks omitted). The Court will "draw all

reasonable inferences in favor of the nonmoving party, and it may not make credibility

determinations or weigh the evidence." Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 150 (2000).

        To defeat a motion for summary judgment, the nonmoving party must "do more

than simply show that there is some metaphysical doubt as to the material facts."



                                             9
Matsushita, 475 U.S. at 586; see also Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594

{3d Cir. 2005) (stating party opposing summary judgment "must present more than just

bare assertions, conclusory allegations or suspicions to show the existence of a

genuine issue") (internal quotation marks omitted). The "mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment;" a factual dispute is genuine only where "the

evidence is such that a reasonable jury could return a verdict for the nonmoving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).       "If the evidence is

merely colorable, or is not significantly probative, summary judgment may be granted."

Id. at 249-50 (internal citations omitted); see a/so Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986) (stating entry of summary judgment is mandated "against a party who

fails to make a showing sufficient to establish the existence of an element essential to

that party's case, and on which that party will bear the burden of proof at trial"). Thus,

the "mere existence of a scintilla of evidence" in support of the nonmoving party's

position is insufficient to defeat a motion for summary judgment; there must be

"evidence on which the jury could reasonably find" for the nonmoving party. Anderson,

477 U.S. at 252. The same standards and burdens apply on cross-motions for

summary judgment. See Appe/mans v. City of Philadelphia, 826 F.2d 214, 216 {3d Cir.

1987).

         B.     ERISA

         Pursuant to ERISA, a plan participant or beneficiary is permitted to bring a civil

action ''to recover benefits due to him under the terms of his plan, to enforce his rights



                                              10
under the terms of the plan, or to clarify his rights to future benefits under the terms of
                                             11
the plan." 29 U.S.C. § 1332(a)(1 )(8).            [A] denial of benefits challenged under

§ 1332(a)(1 )(8) is to be reviewed under a de nova standard unless the benefit plan

gives the administrator or fiduciary discretionary authority to determine eligibility for

benefits or to construe the terms of the plan." Firestone Tire & Rubber Co. v. Bruch,

489 U.S. 101, 115 (1989). Where such discretionary authority is provided, the Court

reviews a benefits determination under an arbitrary and capricious standard.           See

Doroshow v. Hartford Life & Accident Ins. Co., 574 F.3d 230, 233 (3d Cir. 2009); Post          v.
Hartford Ins. Co., 501 F.3d 154, 160-62 (3d Cir. 2007).           In such circumstance, the
                                   11
Court asks whether there exists sufficient evidence for a reasonable person to agree

with the decision," Courson    v. Bert Bell NFL Player Ret. Plan, 214 F.3d 136, 142 (3d
Cir. 2000), seeking to determine if the plan administrator abused its discretion in

reaching its conclusion, see Fisher      v. Aetna Life Ins. Co., 890 F. Supp. 2d 473, 480-81
(D. Del. 2012); Malin   v. Metropolitan Life Ins. Co., 845 F. Supp. 2d 606, 611-12 (D. Del.
2012).    Under this deferential standard of review, the court may overturn the
                                        11
administrator's decision only if it is without reason, unsupported by substantial

evidence or erroneous as a matter of law." Abnathya             v. Hoffinan-LaRoche, Inc., 2 F.3d

40, 45 (3d Cir. 1993) (internal citations omitted).

         When the plan administrator is burdened by a conflict of interest, the Court will

include that conflict as one of the many considerations informing its review.         See

Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105, 116-17 (2008). The Supreme Court
                                                          11
has made clear that such a conflict exists where the entity that administers the plan,

such as an employer or an insurance company, both determines whether an employee

                                                    11
is eligible for benefits and pays benefits out of its own pocket." Id. at 108. "[A] conflict

is merely one factor to be considered in evaluating whether [the] decision actually

constituted an abuse of discretion." Howley v. Mellon Fin. Corp., 625 F.3d 788, 793

(3d Cir. 2010).

Ill.   DISCUSSION

       Defendant moves for summary judgment on the grounds that:          (1) Plaintiff

cannot meet his burden of demonstrating that Defendant's determination denying the

claim for STD benefits was arbitrary and capricious; and (2) Plaintiff cannot meet his

burden of demonstrating that he was totally disabled as defined by the Plan. (D.I. 10)

Plaintiff moves for summary judgment on the grounds that (1) the denial of STD benefits

was arbitrary, capricious, made in bad faith, not supported by substantial evidence, and

was erroneous on questions of law; and (2) there was an unreasonable delay in the

process of the claim. (D.I. 13)

       A.     Arbitrary and Capricious Standard

       Defendant has met its burden of proving that the arbitrary and capricious

standard of review applies.   See Viera v. Life Ins. Co. of N. Am., 642 F.3d 407, 413 (3d

Cir. 2011) (plan administrator bears the burden of proving that the arbitrary and

capricious standard of review applies). "Plaintiff has the burden of proof that the plan

administrator's decision to deny benefits is an arbitrary and capricious decision."

Brandeburg   v. Corning Inc. Pension Plan For Hourly Employees, 2006 WL 2136481, at
*1 (W.D. Pa. 2006), affd, 243 F. App'x 671 (3d Cir. 2007).

       The record reflects that Defendant is the claims administrator, but is not

responsible for paying benefits. Therefore, the Court does not consider that conflict of

                                             12
interest is at issue in determining whether Defendant's decision was arbitrary and

capricious.

       Plaintiff contends the decision was arbitrary and capricious because Defendant

approved his prior disability claims.   (See D.I. 13 at 1) He argues his disability was a

recurring illness as evidenced by the other disability claims filed with Defendant for the

same illness; all of them approved.     (See D.I. 7 at Ex. A1; D.I. 13 at 1) Plaintiff

contends that all prior claims were submitted by the same physicians and/or mental

health specialists.   Plaintiff posits that the record of the prior claim approvals for the

same disability substantiates his position that the claim denied in May 2017 was

unreasonable and there was no rational basis for denial. (D.I. 13)

       In the absence of any meaningful evidence to support a change in position, an

abrupt reversal in terminating benefits is cause for concern that weighs in favor of

finding the denial of an award is arbitrary and capricious.    See e.g., Miller v. American

Airlines, Inc., 632 F.3d 837, 848 (3d Cir. 2011).    Here, Plaintiff provides documentation

of approval for prior STD claims in 2012, 2014, 2016, and 2017.        (See D.I. 7 at 1-73)

However, the prior awards do not warrant a finding that denial of Plaintiff's most recent

STD claim was arbitrary and capricious.      (See D.I. 7 at 1-75)

       Contrary to Plaintiff's assertions, the previous STD benefits awarded were not

based upon records submitted by the same physicians and mental health providers.

Only Dr. Aslam was involved in two of the four prior approved claims. Also, Plaintiff

fails to mention that Defendant sought and obtained medical reviews, Plaintiff's medical

providers (i.e., Ors. Aslam and Sokoloff) did not communicate with Defendant, and

Plaintiff refused to submit to an independent medical examination as requested by

                                              13
Defendant. While the records reflect Defendant's concern that Plaintiff was seen by

Dr. Aslam, an obstetrician-gynecologist 11 the record indicates that, nonetheless, Dr.

Aslam's medical records were considered by consultant psychiatrist Dr. Jackson who

described Plaintiff as "initially treated by Dr. Aslam, family medicine." (D.I. 11 at 499)

Plaintiff's diagnoses in his previous STD claims and the most recent claim are

essentially the same; however, given the disparity of evidence among the claims, the

lack of documentation in the instant claim, and the various physicians, it cannot be said

that the decision to deny STD benefits for the instant claim was arbitrary and capricious.

In addition, as will be discussed, the substantial evidence does not support a finding to

justify an award of STD benefits.

       B.      Substantial Evidence

       Defendant contends the determination that Plaintiff is not totally disabled as

defined by the Plan is not arbitrary and capricious because it is supported by substantial

evidence in the administrative record.   Plaintiff contends that he and his medical

providers provided more than sufficient medical evidence to support the approval of his

STD claim. The burden is on Plaintiff to show that the denial of benefits was "'without
                                                                                 111
reason, unsupported by substantial evidence or erroneous as a matter of law.           Pinto

v. Reliance Std. Life Ins. Co., 214 F.3d 377, 393 (3d Cir. 2000) (quoting Abnathya, 2

F.3d at 45).




1 "Some O8-GYNs offer a wide range of general health services similar to [a] primary
care doctor." See https://www.healthline.com/health/what-is-an-ob-gyn#obgyn (last
visited March 15, 2019).

                                             14
       "ERISA plans need not afford special deference to the claimant's treating

physician, and are under no 'discrete burden of explanation when they credit reliable

evidence that conflicts with a treating physician's evaluation"'.   Black & Decker

Disability Plan v. Nord, 538 U.S. 822, 834 (2003)).     It is the Plan's duty to resolve

factual disputes, and it is not an automatic abuse of discretion when the dispute is

resolved in favor of the Plan.   Sol/on   v. Ohio Gas. Ins. Co., 396 F. Supp. 2d 560, 586
0/V.D. Pa. 2005).

       Here, Defendant considered all relevant diagnoses and acknowledged Plaintiff's

work related stress and depression.       See Miller, 632 F.3d at 853 ("an administrator's

failure to address all relevant diagnoses ... is a cause for concern that suggests the

decision may have been arbitrary and capricious).       In doing so, Defendant considered

the records and opinions of Plaintiff's treating physicians.   In addition, Defendant

sought an independent medical evaluation, which Plaintiff refused to undergo.

       Also, Defendant sought additional evidence from Plaintiff to support his

impairment in light of the fact that Dr. Aslam was unavailable due to criminal charges he

was facing,2 and Dr. Sokoloff was unresponsive to Defendant's requests for

information. As noted, Plaintiff refused to undergo an independent medical evaluation,

but as additional medical records were provided, Defendant sought an addendum to the




2 The Court takes judicial notice that Dr. Aslam was indicted on June 15, 2017, entered
into a plea agreement with the United States on November 30, 2018, and is scheduled
to be sentenced in this Court on May 22, 2019. See United States v. Aslam, Crim. No.
17-0050-RGA (D. Del.) at 0.1. 3, 51, 53.

                                               15
 1




opinion of the consulting psychiatrist so that all possible medical documentation was

considered.

       Finally, Defendant was permitted to rely on the opinions of its medical

consultants, both of whom are board certified psychiatrists. Defendant's reliance upon

the medical consultants' opinions was reasonable. The consultants did not ignore

Plaintiff's symptoms and impairments as reflected in the medical records. They

considered the records and noted: the normal findings of mood and affect; that Plaintiff's

healthcare providers described relatively normal observed mental status; that the

presence of a persistent and severely debilitating psychiatric condition would usually be

accompanied by more significant observable mental status or behavioral abnormalities;

and that the records supported the conclusion that Plaintiff's condition was considered

to be stable and of relatively lower severity during the period in question. (D.I. 11 at

636-642, 873)

       In Dr. Jackson's addendum he found that the new information did not

convincingly support the presence of any severe psychiatric disorder which would be

accompanied by significant functional impairments, restrictions, or limitations as of May

16, 2017 through July 19, 2017.     He stated there was:    (1) no detailed or measured

description of any impairment of attention, concentration, debilitating anxiety disorder, or

further description of non-work related functional inabilities; (2) no report of actual or

recommended psychiatric treatment in any more intensive level of care; (3) no report of

observed adverse effects to prescribed medication; and (4) no record of ongoing

evaluation or treatment by a psychiatrist.   (Id. at 503) Defendant's decision to deny



                                              16
Plaintiff's STD claim was based on those opinions and, thus, Defendant determined that

Plaintiff did not meet the Plan's required definition of disability as of May 16, 2017.

       Given the foregoing, the Court concludes that the administrative record was

adequate to support Defendant's denial of Plaintiff's STD claim.     Defendant's decision

was not "without reasons unsupported by substantial evidence or erroneous as a matter

of law." Abnathya, 2 F.3d at 45. Accordingly, the Court will grant Defendant's motion

for summary judgment and will deny Plaintiff's motion for summary judgment.

IV.    CONCLUSION

       For the reasons discussed above, the Court will:     (1) grant Defendant's motion

for summary judgment (D.l. 9); 3 and (2) deny Plaintiff's cross-motion for summary

judgment (D.I. 13).

       A separate order will be entered.




3Because summary judgment is appropriate on behalf of Defendant, the Court does
not consider the other grounds for summary judgment raised and finds the issues moot.

                                             17
